DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Epperly (U.S. Pub. No. 2012/0059428 A1, hereinafter “Epperly”). 
Epperly discloses, regarding claim 1, a trochanteric fracture nail system (12, see Figs. 1-2) comprising: a trochanteric fracture nail (12) comprising: a substantially cylindrical wall (e.g. outer wall of 16) defining a longitudinal bore (22) therewithin (see para. [0057]); at least one lateral bore (24) intersecting the longitudinal bore (see para. [0058]); and a detent (146, 148, see para. [0075]) on an inner surface of at least one of the at least one lateral bore (see para. [0075]); and a lag screw system (10, see Figs. 1-3) adapted and configured for fixation medially through the trochanteric fracture nail (see Figs. 1-2), the lag screw system comprising: a lag screw (10) comprising: an annular body (40) defining a substantially hollow central bore (46 and 126, see Fig. 3, see paras. [0061] and [0073]); and a keel (120) located along the annular body (see Fig. 3), the keel adapted and configured to substantially lie within an outer profile of the annular body when in a neutral position (see para. [0074], “initial or first position it remains at or below the outer circumferential surface or periphery 138 of the body 40”); and an interference member (150, see Fig. 3, see para. [0076]) adapted and configured to: be received within the substantially hollow central bore (see Fig. 3, see para. [0076]); and displace the keel radially to resist motion of the annular body by engaging with the detent (see para. [0075]) of the trochanteric fracture nail (see para. [0072], see also para. [0074] “may move radially outward to a position past or above the outer circumferential surface or periphery 138 of the body 40”).
Regarding claim 2, wherein: the interference member further comprises male threads (152, see Fig. 21); and the lag screw further comprises complementary female threads (124, see Fig. 21) at a lateral end (see annotated Fig. 2 below).

    PNG
    media_image1.png
    449
    392
    media_image1.png
    Greyscale

Regarding claim 4, wherein the lag screw further comprises: male threads (63, see Fig. 3). 
Regarding claim 5, wherein the male threads (63) are located at medial end of the lag screw (see annotated Fig. 2 above).
Epperly discloses, regarding claim 6, a method of treating a proximal femoral fracture in a subject in need of treatment (see Figs. 1-2, see ABSTRACT), the method comprising: placing the trochanteric fracture nail of claim 1 (12) axially within the subject’s femur (see Figs. 1-2, see para. [0057]); driving the lag screw according to claim 1 (10) through the femur and through the trochanteric fracture nail (see Figs. 1-2, see paras. [0058]-[0059]); and driving the interference member (150) within the lag screw to displace the keel (120) radially to engage with the detent the trochanteric fracture nail (see para. [0076]) and resist motion of the annular body (see para. [0072]).

Allowable Subject Matter
Claim(s) 3 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
The following references disclose interlocking lag screws for intramedullary nails: 

    PNG
    media_image2.png
    122
    593
    media_image2.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle C. Eckman whose telephone number is (571)270-7051.  The examiner can normally be reached on Monday-Friday between 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo C. Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/M.C.E/           Examiner, Art Unit 3773                                                                                                                                                                                             	/EDUARDO C ROBERT/           Supervisory Patent Examiner, Art Unit 3773